Name: Decision No 3/95 of the EC-Turkey Association Council of 24 July 1995 amending Decision No 1/94 concerning the application of Article 3 of the Additional Protocol to the Ankara Agreement to goods obtained in the Member States of the Community
 Type: Decision
 Subject Matter: EU finance;  European construction;  trade policy;  Europe;  tariff policy
 Date Published: 1995-08-09

 Avis juridique important|21995D0809(01)Decision No 3/95 of the EC-Turkey Association Council of 24 July 1995 amending Decision No 1/94 concerning the application of Article 3 of the Additional Protocol to the Ankara Agreement to goods obtained in the Member States of the Community Official Journal L 188 , 09/08/1995 P. 0010 - 0010DECISION No 3/95 OF THE EC-TURKEY ASSOCIATION COUNCIL of 24 July 1995 amending Decision No 1/94 concerning the application of Article 3 of the Additional Protocol to the Ankara Agreement to goods obtained in the Member States of the Community (95/318/EC)THE EC-TURKEY ASSOCIATION COUNCIL, Having regard to the Agreement creating an association between the European Economic Community and Turkey, Having regard to the Additional Protocol to the abovementioned Agreement, and in particular Article 3 thereof, Whereas the eligibility of goods obtained in the European Community in the circumstances referred to in Article 3, paragraph 1 of the Additional Protocol to benefit from the provisions of Title I, Chapter I, section I and of Chapter II of the aforementioned Protocol, is subject to the collection, in the exporting State, of a compensatory levy the rate of which is based on the tariff reduction granted to these goods in Turkey; Whereas Decision No 1/94 concerning the application of Article 3 of the Additional Protocol to the Ankara Agreement to goods obtained in the Member States of the Community (1) fixes this rate at 90 % in respect of goods on the 12-year list and 80 % in respect of goods on the 22-year list; Whereas, on 31 December 1994, Turkey carried out a new reduction of the customs duties for the goods subject to Article 10 of the Additional Protocol, which raised the total rate of the reductions which Turkey has carried out to 95 % on the 12-year list and to 90 % on the 22-year list; whereas, consequently, in accordance with Article 1 (2) of Decision No 1/94, the percentage of common customs tariff duties to be taken into account for the determination of the compensatory levy to be collected at the time of export from the Community to Turkey should be amended accordingly; Whereas the identification of the goods as to whether they belong to one or the other of the said lists proves particularly difficult due to the presence of numerous 'ex` subheadings; whereas, in view of simplification, a single rate of 90 % should therefore be fixed whatever the nature of the goods; whereas the fiscal and economic impact of this simplification is negligible, HAS DECIDED AS FOLLOWS: Article 1 In Article 1 (1) of Decision No 1/94, the words 'for those on the 12-year list and at 80 for those on the 22-year list` shall be deleted. Article 2 This Decision shall enter into force one month following its adoption. Done at Brussels, 24 July 1995. For the Council of the Association The President U. OEZUELKER Ambassador, Permanent Delegate